 1 ERIN J. RADEKIN
   Attorney at Law – SBN 214964
 2 1001 G Street, Suite 107
   Sacramento, CA 95814
 3 Telephone: (916) 504-3931
   Facsimile: (916) 447-2988
 4
   Attorney for Defendant
 5 DOUGLAS DUNN

 6
                                  IN THE UNITED STATES DISTRICT COURT
 7
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,                             CASE NO. 2:17-CR-00046
11
                                   Plaintiff,
12                                                         UNOPPOSED APPLICATION TO
                             v.                            ENLARGE TIME AND CONTINUE HEARING;
13
     DOUGLAS DUNN,                                         ORDER
14
                                   Defendant.
15

16

17
            Counsel for defendant, Douglas Dunn, requests an order of this court enlarging time to file
18
     appellant’s brief, appellee’s brief, and the reply brief by 60 days pursuant to Rule 144 of the Local Rules
19
     of the United States District Court, Eastern District of California. Counsel also requests that the date set
20

21 for hearing, August 27, 2019 at 9:15 a.m., be vacated and continued to October 22, 2019 at 9:15 a.m. in

22 the courtroom of the Honorable John A. Mendez. In support of this request, undersigned counsel

23 declares as follows:

24          1. On May 6, 2019, this court issued an order setting the following briefing schedule for the
25
     appeal: appellant’s brief was to be filed by July 9, 2019; appellee’s brief was to be filed 21 days after the
26
     filing of appellant’s brief; and any reply was to be filed seven court days after service of appellee’s brief.
27
     ECF no. 104 at p. 3. In addition, the court ordered that a hearing be set on August 27, 2019 at 9:15 a.m.
28

                                                           1
     Id.
 1

 2          2. In the last 60 days, Ms. Radekin prepared and filed state post-conviction motions, and

 3 prepared for and appeared at hearings on the motions, for the following clients in removal proceedings

 4 or with pending immigration matters that required immediate action to prevent their imminent removal:

 5
     People v. Shahsavari, Sacramento County no. 13M07447, filed May 22, 2019, hearing on June 12,
 6
     2019; People v. Mikhalenko, Sacramento County no. 05F09184, filed May13, 2019 (with motion for
 7
     order shortening time), hearing on May 23, 2019; and People v. Buryakov, Sacramento County nos.
 8
     97F09708 and 00F03188, submitted May 19, 2019 (hearing not yet set). Ms. Radekin also filed
 9

10 appellant’s opening brief in the case People v. Ornelas, Sutter County no. CRF02-0001573-AP1, an

11 appeal of such a post-conviction motion, on May 28, 2019.

12          3. In June 2019, Ms. Radekin prepared for and represented her 28 U.S.C. § 2255 movant client
13
     at depositions on June 5th and June 6th in the case United States v. Sekhon, E.D. Cal. no. 2:06-cr-00058-
14
     JAM-EFB. On June 14, 2019, Ms. Radekin’s client, Narinder Khatkarh, was taken into ICE custody to
15
     execute a final order of removal. To prevent his imminent deportation, Ms. Radekin filed a motion to
16

17 vacate his conviction pursuant to California Penal Code section 1473.7 with a motion for order

18 shortening time in the case People v. Khatkarh, Sutter County no. CRF-09-0405 on June 17, 2019. She

19 filed a supplemental brief on June 18th and a reply brief on June 20th. She also filed a motion to stay

20 Mr. Khatkarh’s removal in his pending federal habeas case, Khatkarh v. CDCR, E.D. Cal. no. 2:14-cv-

21
     00079-KJM-KJN, on June 19, 2019. The state court motion came on for hearing on June 21, 2019.
22
            4. In addition, Ms. Radekin currently has appellant’s opening briefs due in the following cases:
23
     People v. Farley, Third D.C.A. no. C088842, on July 8, 2019; People v. Valle, Third D.C.A. no.
24

25 C089454, on July 19, 2019; and People v. Wynne, Third D.C.A. no. C087686, on July 25, 2019. She

26 also has a reply brief due in People v. Ornelas (cited above) on July 17, 2019.

27          5. On July 1, 2019, Ms. Radekin emailed Assistant United States Attorneys Cameron Desmond
28
     and Justin Lee, who are representing appellee in this appeal. That same day Mr. Desmond responded by
                                                         2
     email indicating the government has no opposition to the proposed enlargement of time and re-setting of
 1

 2 the hearing date to October 22, 2019.

 3          5. Counsel has had one previous enlargement of time in this appeal.

 4          6. The foregoing is true and correct based on Ms. Radekin’s personal knowledge.
 5
            Accordingly, counsel for defendant respectfully requests this court issue an order enlarging time
 6
     to file appellant’s brief by 60 days, making it due on September 9, 2019, with appellee’s brief due 21
 7
     days thereafter and the reply brief due seven court days after appellee’s brief. Counsel also requests the
 8
     court vacate the current hearing date of August 27, 2019 at 9:15 a.m. and set a new hearing date on
 9

10 October 22, 2019 at 9:15 a.m. in the courtroom of the Honorable John A. Mendez.

11
     DATED: July 2, 2019                                          Respectfully Submitted,
12

13
                                                                  /s/ Erin J. Radekin
14                                                                ERIN J. RADEKIN
                                                                  Attorney for defendant
15                                                                DOUGLAS DUNN
16                                                    ORDER
17
            For the reasons set forth in the accompanying application and declaration of counsel, and good
18
     cause appearing, the time to file appellant’s brief is enlarged by 60 days, making it due September 9,
19
     2019. Appellee’s brief shall be served and filed within 21 days after the filing and service of appellant’s
20

21 brief. Appellant may serve and file a reply brief within seven court days after service of appellee’s brief.

22          Further, the hearing currently set on August 27, 2019 at 9:15 a.m. is VACATED, and the hearing

23 is re-set on October 22, 2019 at 9:15 a.m.

24 IT IS SO ORDERED.

25
     Dated: 7/2/2019                                              /s/ John A. Mendez____________
26                                                                HON. JOHN A. MENDEZ
                                                                  United States District Court Judge
27

28

                                                          3
